                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    PHILADELPHIA LICENSE AND                                    CIVIL ACTION
    INSPECTION, et al.
                                                                No. 20-1035
      v.

    CHARMAINE PRATER, et al.

                                          MEMORANDUM
Juan R. Sanchez, C.J.                                                                March 4, 2020

           Charmaine Prater filed a pro se Notice of Removal and Motion to Proceed in forma

pauperis. She attempts to remove her appeal of a decision made by the Philadelphia Department

of License and Inspection Review and Board of Building Standards which she initiated in the

Philadelphia Court of Common Pleas. The Court will grant Prater leave to proceed in forma

pauperis because it appears that she is incapable of paying the fees to commence this civil action.

The Court will nevertheless remand the cases to the Philadelphia Court of Common Pleas because

the Court lacks jurisdiction over this cases removed by plaintiffs.

FACTUAL ALLEGATIONS 1

           Prater's Notice of Removal is difficult to understand. She has attached numerous exhibits,

which reflect administrative hearings concerning alleged code violations on a property she owns

at 6003 Reinhard Street in Philadelphia. 2 It appears Prater was unsuccessful in agency proceedings

and appealed an adverse decision or decisions of the City of Philadelphia Department of Licenses

and Inspections and Board of Building Standards to the Philadelphia Court of Common Pleas. See



1
 The facts set forth in this Memorandum are taken from Prater's Notice of Removal and the
attachments thereto.

2Prater recently filed a civil action relating to the same underlying subject matter, but her
Complaint was dismissed at the screening stage. See Prater v. City of Phi/a., Civ. A. No. 19-
6218 (E.D. Pa.).
Notice of Removal 8, 16, ECF No. 2. The proceedings in the Court of Common Pleas, in which

Prater is listed as the Appellant, were given case numbers of20-2603 and 20-2612. These appear

to be the proceedings Prater is attempting to remove to this Court. 3

          Prater does not clearly indicate the basis for removal of these cases to federal court.

DISCUSSION

          Pursuant to 28 U.S.C. § 144l(a), a defendant "may remove to the appropriate federal

district court 'any civil action brought in a State court of which the district courts of the United

States have original jurisdiction.'" City of Chicago v. Int 'l Coll. of Surgeons, 522 U.S. 156, 163

(1997) (quoting 28 U.S.C. § 1441(a)). "In order for a case to be removable under§ 1441 and

§ 1331, the well-pleaded complaint rule requires the federal question be presented on the face of

the plaintiffs properly pleaded complaint." Krashna v. Oliver Realty, Inc., 895 F.2d 111, 113 (3d

Cir. 1990) (quotations omitted). Accordingly, the existence of federal defenses to a complaint

generally does not support removal under § 1441 and § 13 31. See Aetna Health, Inc. v. Davila,

542 U.S. 200, 207 (2004). To remove a case under§ 1441 and§ 1332, there must be complete

diversity of citizenship among the parties and the amount in controversy must exceed $75,000.

See 28 C.S.C. § 1332(a). Pursuant to§ 1447(c), "[i]f at any time before final judgment it appears

that the district court lacks subject matter jurisdiction, the case shall be remanded."

          "It is settled that the cited removal statutes confine the right of removal from a state court

to a federal district court to a defendant or defendants." Conner v. Sa/zinger, 457 F.2d 1241, 1243

(3d Cir. 1972). In contrast, a plaintiff has no right to removal. Id It follows that federal courts

lack jurisdiction over removals filed by plaintiffs. Id.




3   Prater should have filed two separate Notices of Removal, one for each separate proceeding.


                                                    2
       Here, it is apparent Prater is the complaining party in the civil actions she seeks to remove

from state court. Because she is not a defendant in those cases, she may not remove them to federal

court. The Court will therefore remand these cases to the Philadelphia Court of Common Pleas

because this Court lacks subject matter jurisdiction.4

CONCLUSION

       For the foregoing reasons, the Court will grant Prater leave to proceed in forma pauperis

and remand these cases to the Philadelphia Court of Common Pleas.

       An appropriate order follows.



                                              BY THE COURT:




4
 This is not the first time Prater has been informed of this concept. See Prater v. Grossman,
E.D. Pa. Civ. A. No. 18-1526 (ECF No. 6).
                                                 3
